Citation Nr: 1507911	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen service connection for hypertension.  

3.  Entitlement to service connection for residuals of a fracture of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied reopening of the claims of service connection for bilateral hearing loss and hypertension, and denied service connection for residuals of a fracture of the right fifth finger.  

In the January 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge seated at a local VA office (Travel Board hearing).  The record shows that the Veteran was scheduled for a May 2012 Travel Board hearing, but correspondence received from the Veteran's representative prior to the scheduled hearing indicated that the Veteran requested that the hearing be canceled and his appeal forwarded for appellate review.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and hypertension, and the claim of entitlement to service connection for residuals of a fracture of the right fifth finger.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In review of the Veteran's virtual claims file, the Board notes that the RO issued a rating decision in October 2013 that confirmed the previous denial of reopening service connection for bilateral hearing loss.  As noted in the October 2013 rating decision, the RO reviewed additional evidence received since the April 2011 rating decision that gave rise to this appeal, including private treatment records, two VA examination reports, and a lay statement from the Veteran.  However, this new evidence has not been associated with the Veteran's virtual claims file, and has not been forwarded to the Board for review in consideration of the current appeal.  Therefore, a remand is necessary to associate this evidence with the claims file.  

While the referenced evidence appears to relate only to the claim of whether new and material evidence has been received to reopen service connection for bilateral hearing loss, the Board finds there to be a reasonable possibility of additional unassociated evidence regarding the additional claims on appeal.  Therefore, the Board finds a remand for all three issues on appeal is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the Veteran's claims file any and all documents pertaining to bilateral hearing loss, hypertension, or residuals of a fracture of the right fifth finger.  

2. If (a) the identified documents to be associated with the Veteran's claims file have not been previously reviewed by the RO, or (b) additional development of the claims is deemed necessary, then the claims on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

If the identified documents to be associated with the Veteran's claims file have been reviewed by the RO, and no additional development is deemed necessary, then the case should be returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




